Case 2:21-cv-00471-SJF-AYS Document 1 Filed 01/28/21 Page 1 of 15 PageID #: 1




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------X   Case No. 21-CV-471
 PASHKA BELLIA,

                                  Plaintiff,                               COMPLAINT

                  - against -
                                                                           PLAINTIFF DEMANDS
                                                                           A TRIAL BY JURY
 NASSAU CANDY DISTRIBUTORS, INC., LANCE
 STIER, Individually and In His Official Capacities,

                                   Defendant.
 ----------------------------------------------------------------------X
         PASHKA BELLIA, (“Plaintiff”), by and through her attorneys, PHILLIPS &

ASSOCIATES, Attorneys at Law, PLLC, against NASSAU CANDY DISTRIBUTORS, INC.,

alleges upon knowledge as to herself and her own actions and upon information and belief as to

all other matters as follows:

                                        NATURE OF THE CASE

1.      Plaintiff complaints pursuant to the discrimination and retaliation provisions of the

        discrimination provisions of The Americans with Disabilities Act of 1990, 42 U.S.C. §

        12101, et seq. (“ADA”); Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

        § 2000e, et seq. (“Title VII”); and the New York State Human Rights Law, New York

        State Executive Law § 296, et seq. (“NYSHRL”) and seeks damages to redress the injuries

        Plaintiff has suffered as a result of being discriminated and retaliated against by her

        employer on the basis of her disability and religion.

                                     JURISDICTION AND VENUE

2.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331, as this action arises

        under 42 U.S.C. § 2000(e), et seq.

3.      The Court has supplemental jurisdiction over all state and county law claims pursuant to
Case 2:21-cv-00471-SJF-AYS Document 1 Filed 01/28/21 Page 2 of 15 PageID #: 2




      28 U.S.C. §1367.

4.    Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(2), as a substantial part of

      the actions or omissions giving rise to the claims for relief occurred within this judicial

      district.

                            PROCEDURAL PREREQUISITES

5.    Plaintiff timely filed a complaint, upon which this Complaint is based, with the United

      States Equal Employment Opportunity Commission (“EEOC”).

6.    Plaintiff received a Notice of Right to Sue from the EEOC, dated December 22, 2020, with

      respect to the instant charges of discrimination. A copy of the Notice is annexed to this

      Complaint.

7.    This action is being commenced within 90 days of receipt of the Notice of Right to Sue.

                                          PARTIES

8.    At all relevant times herein, Plaintiff was and is a resident of the State of New York. She

      was and is a “person” and “employee” entitled to protection as defined by the ADA, Title

      VII, and the NYSHRL.

9.    Plaintiff is a Roman Catholic woman.

10.   At all relevant times herein, Defendant Nassau Candy Distributors, Inc. (“NASSAU

      CANDY”) is a New York corporation, with its principal place of business 530 West John

      Street, Hicksville, New York 11801.

11.   Defendant Lance Stier (“STIER”) is a natural person residing in the State of New York and

      the president and owner of NASSAU CANDY. He is sued individually and in his capacity

      as owner, officer, and member of Defendant NASSAU CANDY. Defendant STIER had

      the authority to affect the terms and conditions of Plaintiff’s employment.
Case 2:21-cv-00471-SJF-AYS Document 1 Filed 01/28/21 Page 3 of 15 PageID #: 3




12.   Defendant STIER is a Jewish man.

13.   At all relevant times herein, Defendant NASSAU CANDY “employs” fifteen and thus one

      or more “employees,” and is thus an “employer” within the meaning of the ADA, Title VII

      and the NYSHRL.

                                     MATERIAL FACTS

14.   On or about February 11, 2015, Plaintiff began working for Defendants as a Director of

      Product Development of Defendant NASSAU CANDY’s subsidiary, Chocolate Inn/Taylor

      & Grant, earning an annual salary of $90,000.

15.   Throughout Plaintiff’s employment with Defendants, her performance met or exceeded

      Defendants’ reasonable expectations. In fact, Plaintiff received positive annual

      performance evaluations coupled with promotions and annual raises.

16.   In or around January of 2016, Plaintiff was promoted to Vice President of Product

      Development earning an annual salary of $125,000.

17.   In or around February of 2017, Plaintiff received a raise of $5,000, increasing her annual

      salary to $130,000.

18.   The following year in 2018, Plaintiff received another $5,000 raise, resulting in an annual

      salary of $135,000.

19.   In March of 2019, Plaintiff was promoted to Vice President for NASSAU CANDY and its

      subsidiaries, earning an annual salary of $164,000, plus a year-end bonus of $3,500.

20.   On or about September 9, 2019, Plaintiff was involved in a car accident in which she

      sustained severe shoulder and neck injuries. In an effort to manage her pain, Plaintiff began

      receiving cortisone injections in her shoulder and neck.

21.   However, the cortisone injections did not alleviate her pain and the pain became unbearable
Case 2:21-cv-00471-SJF-AYS Document 1 Filed 01/28/21 Page 4 of 15 PageID #: 4




      as she resumed her normal day-to-day activities. Specifically, Plaintiff experienced

      extreme pain by sitting for long periods of time in the same position.

22.   On or about November 10, 2019, Plaintiff’s doctor advised her that she had pinched nerves

      in her neck, which were causing pain and numbness in her arms. Plaintiff’s doctor further

      advised her to begin physical therapy and to see a pain management doctor for epidural

      injections in her neck.

23.   Plaintiff texted Defendant STIER and told him that she intended to take a leave of absence

      for 6-8 weeks. In response, Defendant STIER directed her to speak with MaryAnn

      Gustella, Vice President of Human Resources (“Gustella”) regarding FMLA leave.

24.   Later that day, Plaintiff explained to Gustella that she needed to attend physical therapy

      three (3) times per week as well as take time off to receive epidural injections. Plaintiff

      offered to work from home to accommodate her medical needs and at the same time

      perform her job duties.

25.   Gustella approved Plaintiff’s request and Plaintiff began working from home on November

      11, 2019.

26.   While working from home, Plaintiff was able to efficiently manage her department and

      complete projects in timely manner. Nevertheless, Defendant STIER pressed Plaintiff to

      return to the office, asking her several times per week, “when will you be back?” and

      stating, “I need you in the office.” On each occasion, Plaintiff informed him that her

      shoulder was still in pain and it was extremely painful for her to drive.

27.   On or about December 20, 2019, Plaintiff was shocked to discover that she did not receive

      her annual bonus. Immediately, Plaintiff raised her concerns with Defendant STIER and

      Gustella via e-mail. In response, Gustella e-mailed Plaintiff, “Nassau Candy does not issue
Case 2:21-cv-00471-SJF-AYS Document 1 Filed 01/28/21 Page 5 of 15 PageID #: 5




      bonuses when an employee is on leave, albeit intermittent. Typically, the bonus is

      generated when the employee returns from FMLA leave.”

28.   On January 13, 2020, after constant pressure from Defendant STIER, Plaintiff returned to

      work in the office against medical advice. At the time, Plaintiff was still experiencing

      severe shoulder pain, resulting in extreme difficulty driving and sleeping. This pain was

      exacerbated by sitting at her desk at work and Plaintiff would noticeably wince in pain

      when simply attempting to move her mouse.

29.   On January 28, 2020, on the advice of her doctor, Plaintiff met with a shoulder specialist,

      who recommended debridement surgery for her right shoulder. Following her consultation,

      Plaintiff e-mailed Gustella and Defendant STIER notifying them of her surgery date of

      February 11, 2020.

30.   On February 11, 2020, Plaintiff underwent shoulder surgery. During the surgery, the

      surgeon discovered that Plaintiff’s injury was more severe than previously thought and her

      rotator cuff was completely torn.

31.   On February 17, 2020, Plaintiff had a follow up visit with the surgeon, who informed

      Plaintiff that her right arm would need to remain immobile for four (4) weeks and

      afterwards she would require physical therapy. Plaintiff sent Defendant STIER a doctor’s

      note to this effect, indicating that she would be seen again on March 9, 2020.

32.   Notwithstanding Plaintiff’s inability to work and need for an accommodation, Defendant

      continued to require Plaintiff to perform work during this period. Additionally, despite the

      clear directive from her doctor, Plaintiff received constant antagonizing texts and calls from

      Defendant STIER regarding her return to work.

33.   On or about February 19, 2020, Plaintiff finally received her year-end bonus. However,
Case 2:21-cv-00471-SJF-AYS Document 1 Filed 01/28/21 Page 6 of 15 PageID #: 6




      she was paid only 75% of her bonus.

34.   On or March 9, 2020, following her doctor’s appointment, Plaintiff advised Defendant

      STIER and Gustella via text that as per her doctor’s orders she would need to remain out

      of work for an additional four (4) weeks to undergo physical therapy, but could return to

      work on April 7, 2020.

35.   On March 31, 2020, before she returned to work, Gustella called Plaintiff to inform her

      that she was furloughed.

36.   While Plaintiff remained on furlough, Defendants reassigned two (2) employees who

      previously reported to Plaintiff to report instead to a new employee, Debbie Gaspar

      (“Gaspar”), who was just hired at the beginning of March 2020.

37.   On May 14, 2020, after a month and a half on furlough, Gustella called Plaintiff to inform

      her that Defendants wanted her to return to work. Gustella told Plaintiff that although she

      would return initially at a 60% salary, working three (3) days per week, she expected

      Plaintiff to return to her full salary in no time.

38.   Plaintiff returned back to work on May 18, 2020, working remotely.

39.   On June 15, 2020, Plaintiff remotely attended a meeting with Defendant STIER, Gasper,

      and Bari Perlmutter, Product Development Manager, to discuss new promotional products.

40.   As the meeting began, Defendant STIER referred to Plaintiff as a “goyum,” which Plaintiff

      knew was a derogatory term for a non-Jewish person, Plaintiff was shocked and replied

      “excuse me, what did you just call me?” Defendant STIER affirmatively responded and

      repeated, “goyum. You are a goyum.” Immediately, Plaintiff firmly responded, “Excuse

      me but I take offense to that. Don’t ever call me that again.” Plaintiff’s reply was met only

      with laughter and Defendant STIER again called Plaintiff a “goyum.”
Case 2:21-cv-00471-SJF-AYS Document 1 Filed 01/28/21 Page 7 of 15 PageID #: 7




41.   Plaintiff was completely humiliated by her exchange with Defendant STIER and was too

      stunned to respond any further.

42.   Thereafter, in apparent retaliation for Plaintiff’s objection to Defendant STIER’s use of a

      slur, Defendant began to exclude Plaintiff and no longer included her on emails sent to the

      department. Instead, emails directed to Plaintiff’s department copied Gaspar.

43.   On July 21, 2020, Gustella called Plaintiff to tell Plaintiff that Defendants were reassigning

      Plaintiff to a different role at a 60% salary and Plaintiff’s department would now report to

      Gaspar.

44.   Plaintiff complained to Gustella about Defendants’ treatment of her since her surgery and

      told Gustella that she could not accept the forced change of her duties and severe reduction

      in pay. Specifically, Plaintiff complained that she was being targeted on account of her

      medical leave. Plaintiff also complained about Defendant STIER’s actions in calling her a

      “goyum” and how hurt and humiliated she felt as a result.

45.   Gustella told Plaintiff that she would speak to Defendant STIER and get back to her.

46.   On July 23, 2020, without any further commentary, Plaintiff received an e-mail from

      Gustella stating that Plaintiff had resigned and attached a release agreement, thereby

      effectively ending Plaintiff’s employment.

47.   As a result of Defendants’ action, Plaintiff feels extremely humiliated, degraded,

      victimized, embarrassed, and emotionally distressed.

48.   As a result of the acts and conduct complained of herein, Plaintiff has suffered a loss of

      income, the loss of a salary, bonus, benefits, and other compensation which such

      employment entails. Plaintiff has also suffered future pecuniary losses, emotional pain,

      suffering, inconvenience, loss of enjoyment of life, and other non-pecuniary losses.
Case 2:21-cv-00471-SJF-AYS Document 1 Filed 01/28/21 Page 8 of 15 PageID #: 8




      Plaintiff has further experienced severe emotional and physical distress.

49.   Defendants’ conduct was malicious, willful, outrageous, and conducted with full

      knowledge of the law, and/or violation thereof.

50.   As such, Plaintiff demands punitive damages against Defendants.

                           AS A FIRST CAUSE OF ACTION
                       FOR DISCRIMINATION UNDER THE ADA
                       (AGAINST DEFENDANT NASSAU CANDY)

51.   Plaintiff repeats, reiterates, and realleges each and every paragraph above as if said

      paragraphs were more fully set forth herein at length.

52.   Plaintiff claims Defendant violated the Americans with Disabilities Act of 1990 (Pub. L.

      101-336) (ADA), as amended, as these titles appear in volume 42 of the United States

      Code, beginning at section 12101.

53.   Title 42 of the Americans with Disabilities Act of 1990, Chapter 126, Subchapter I, Section

      12112, Discrimination [Section 102] states: “(a) General rule. - No covered entity shall

      discriminate against a qualified individual on the basis of disability in regard to job

      application procedures, the hiring, advancement, or discharge of employees, employee

      compensation, job training, and other terms, conditions, and privileges of employment.”

54.   Plaintiff's disability is an impairment that substantially limits one or more of her major life

      activities within the meaning of § 12102(1)(A) of the ADA, including but not limited to,

      lifting, sleeping and performing manual tasks.

55.   Plaintiff requested reasonable accommodations. Specifically, she requested to be permitted

      to work from home.

56.   Defendant was aware of Plaintiff’s disability and need for the accommodation.
Case 2:21-cv-00471-SJF-AYS Document 1 Filed 01/28/21 Page 9 of 15 PageID #: 9




57.   Plaintiff is a qualified individual who could perform the essential functions of his

      employment with a reasonable accommodation as defined by§ 12111(8) of the ADA.

58.   Defendant did not make a good faith effort to accommodate Plaintiff’s disability.

59.   All the accommodations that Plaintiff requested were reasonable.

60.   None of the accommodations that Plaintiff requested would have created undue hardship

      for Defendant.

61.   Defendant failed to communicate with Plaintiff meaningfully and in good faith concerning

      her disability and requested accommodations.

62.   Defendant discriminated against Plaintiff in violation of the ADA by refusing to

      accommodate her disability and terminating her employment because of her disability.

63.   Defendant knowingly and intentionally discriminated against Plaintiff because of her

      disability.

64.   Plaintiff suffered injuries as a result of Defendant’s failure to reasonably accommodate her

      disability.

65.   Defendant’s failure to accommodate Plaintiff’s disability was the direct and proximate

      cause of Plaintiff’s injuries, damages, and losses.

66.   Defendant acted with malice or reckless indifference to Plaintiff’s federally protected rights

      under the ADA when it refused to provide a reasonable accommodation for her disability.

                          AS A SECOND CAUSE OF ACTION
                         FOR RETALIATION UNDER THE ADA
                       (AGAINST DEFENDANT NASSAU CANDY)

67.   Plaintiff repeats, reiterates, and realleges each and every paragraph above as if said

      paragraph was more fully set forth herein at length.
Case 2:21-cv-00471-SJF-AYS Document 1 Filed 01/28/21 Page 10 of 15 PageID #: 10




68.   The ADA prohibits retaliation, interference, coercion, or intimidation against an employee

      who engages in protected activity.

69.   42 U.S.C. § 12203 provides:

               Retaliation. No person shall discriminate against any individual
               because such individual has opposed any act or practice made
               unlawful by this chapter or because such individual made a
               charge, testified, assisted, or participated in any manner in an
               investigation, proceeding, or hearing under this chapter.

               Interference, coercion, or intimidation. It shall be unlawful to
               coerce, intimidate, threaten, or interfere with any individual in the
               exercise or enjoyment of, or on account of his or her having
               exercised or enjoyed, or on account of his or her having aided or
               encouraged any other individual in the exercise or enjoyment of,
               any right granted or protected by this chapter.
70.   Plaintiff engaged in protected activity when she asked Defendant for reasonable

      accommodations for her disability, including working from home.

71.   As a direct result of Plaintiff’s request for a reasonable accommodation, Defendant

      retaliated against Plaintiff by delaying and denying Plaintiff the full amount of year end

      bonus.

72.   Defendant’s retaliatory conduct was the direct and proximate cause of Plaintiff’s injuries,

      damages, and losses.

73.   Defendant’s conduct was with malice or reckless indifference to Plaintiff’s federally

      protected rights under the ADA.

                            AS A THIRD CAUSE OF ACTION
                        FOR DISCRIMINATION UNDER TITLE VII
                        (AGAINST DEFENDANT NASSAU CANDY)

74.   Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above with

      the same force and effect as if more fully set forth herein.

75.   42 U.S.C. § 2000e-2(a) provides that
Case 2:21-cv-00471-SJF-AYS Document 1 Filed 01/28/21 Page 11 of 15 PageID #: 11




                It shall be an unlawful employment practice for an employer – (1)
                to fail or refuse to hire or to discharge any individual, or otherwise
                to discriminate against any individual with respect to his
                compensation, terms, conditions, or privileges of employment,
                because of such individual’s . . . religion[.]

76.   As described above, Defendant discriminated against Plaintiff on the basis of her religion

      in violation of Title VII, by including but not limited to, subjecting her to disparate working

      conditions, and denying her the opportunity to work in an employment setting free of

      unlawful discrimination and harassment.             As a result of Defendant’s unlawful

      discriminatory conduct in violation of Title VII, Plaintiff has suffered, and continues to

      suffer, economic loss, for which she is entitled to an award of monetary damages and other

      relief.

77.   As a result of Defendant’s unlawful discriminatory conduct in violation of Title VII,

      Plaintiff has suffered, and continues to suffer, mental anguish and emotional distress,

      including, but not limited to, depression, humiliation, embarrassment, stress and anxiety,

      loss of self-esteem and self-confidence, and emotional pain and suffering, for which she is

      entitled to an award of monetary damages and other relief.

78.   Defendant’s unlawful discriminatory actions constitute malicious, willful, and wanton

      violations of Title VII, for which Plaintiff is entitled to an award of punitive damages.

                             AS A FOURTH CAUSE OF ACTION
                           FOR RETALIATION UNDER TITLE VII
                         (AGAINST DEFENDANT NASSAU CANDY)

79.   Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above with

      the same force and effect as if more fully set forth herein.

80.   42 U.S.C. § 2000e-3(a) provides that it shall be unlawful employment practice for an

      employer:
Case 2:21-cv-00471-SJF-AYS Document 1 Filed 01/28/21 Page 12 of 15 PageID #: 12




             [T]o . . . discriminate against any of his employees . . . because he
             has opposed any practice made an unlawful employment practice by
             this subchapter, or because he has made a charge, testified, assisted
             or participated in any manner in an investigation, proceeding, or
             hearing under this subchapter.

81.   As described above, Plaintiff engaged in protected activities, including making an internal

      complaint about Defendant’s discrimination on the basis of religion.

82.   As described above, after Plaintiff engaged in activity protected by Title VII, Defendant

      took adverse actions against Plaintiff by, inter alia, constructively terminating her

      employment, that would dissuade a reasonable employee from making or supporting a

      similar complaint of discrimination.

83.   As a result of the retaliatory conduct of Defendant in violation of Title VII, Plaintiff has

      suffered, and continues to suffer pecuniary losses, severe mental anguish and emotional

      distress, including, but not limited to depression, humiliation, embarrassment, stress and

      anxiety, loss of self-esteem and self-confidence, and emotional pain and suffering, for

      which she is entitled to an award of monetary damages, as well as past and future lost

      wages and benefits and other compensatory damages, and other relief.

84.   The unlawful discriminatory actions of Defendant constitute malicious, willful, and wanton

      violations of Title VII, for which Plaintiff is entitled to an award of punitive damages.

                          AS A FIFTH CAUSE OF ACTION
                    FOR DISCRIMINATION UNDER THE NYSHRL
                          (AGAINST ALL DEFENDANTS)

85.   Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above with

      the same force and effect as if more fully set forth herein.

86.   New York Executive Law § 296 provides that:

             It shall be an unlawful discriminatory practice: "(a) For an employer
             or licensing agency, because of an individual's age, race, creed,
Case 2:21-cv-00471-SJF-AYS Document 1 Filed 01/28/21 Page 13 of 15 PageID #: 13




             color, national origin, sexual orientation, military status, sex,
             disability, predisposing genetic characteristics, marital status, or
             domestic violence victim status, to refuse to hire or employ or to bar
             or to discharge from employment such individual or to discriminate
             against such individual in compensation or in terms, conditions or
             privileges of employment.”

87.   As described above, Defendants discriminated against Plaintiff on the basis of her disability

      and religion in violation of the NYSHRL, by including but not limited to, subjecting her to

      disparate working conditions, and denying her the opportunity to work in an employment

      setting free of unlawful discrimination and harassment.        As a result of Defendants’

      unlawful discriminatory conduct in violation of the NYSHRL, Plaintiff has suffered, and

      continues to suffer, economic loss, for which she is entitled to an award of monetary

      damages and other relief.

88.   As a result of Defendants’ unlawful discriminatory conduct in violation of the NYSHRL,

      Plaintiff has suffered, and continues to suffer, mental anguish and emotional distress,

      including, but not limited to, depression, humiliation, embarrassment, stress and anxiety,

      loss of self-esteem and self-confidence, and emotional pain and suffering, for which she is

      entitled to an award of monetary damages and other relief.

89.   Defendants’ unlawful discriminatory actions constitute malicious, willful, and wanton

      violations of the NYSHRL, for which Plaintiff is entitled to an award of punitive damages.

                          AS A SIXTH CAUSE OF ACTION
                      FOR RETALIATION UNDER THE NYSHRL
                           (AGAINST ALL DEFENDANTS)

90.   Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above with

      the same force and effect as if more fully set forth herein.

91.   New York Executive Law § 296 provides that, “7. It shall be an unlawful discriminatory

      practice for any person engaged in any activity to which this section applies to retaliate or
Case 2:21-cv-00471-SJF-AYS Document 1 Filed 01/28/21 Page 14 of 15 PageID #: 14




        discriminate against any person because he or she has filed a complaint, testified, or

        assisted in any proceeding under this article.”

92.     As described above, Plaintiff engaged in protected activities, including requesting a

        reasonable accommodation and making an internal complaint regarding Defendants’

        discrimination based on Plaintiff’s religion.

93.     As described above, after Plaintiff engaged in activity protected by the NYSHRL,

        Defendants took adverse actions against Plaintiff by, inter alia, terminating her

        employment, that would dissuade a reasonable employee from making or supporting a

        similar complaint of discrimination.

94.     As a result of Defendants’ retaliatory conduct in violation of the NYSHRL, Plaintiff has

        suffered, and continues to suffer pecuniary losses, severe mental anguish and emotional

        distress, including, but not limited to depression, humiliation, embarrassment, stress and

        anxiety, loss of self-esteem and self-confidence, and emotional pain and suffering, for

        which she is entitled to an award of monetary damages, as well as past and future lost

        wages and benefits and other compensatory damages, and other relief.

                                           JURY DEMAND

95. Plaintiff requests a jury trial on all issues to be tried.

        WHEREFORE, Plaintiff respectfully requests a judgment against Defendants:

A.      Declaring that Defendants engaged in unlawful employment practices prohibited by the

        Americans with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq., Title VII of the

        Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq., and the New York

        State Human Rights Law, New York State Executive Law, § 296 (“NYSHRL”) in that

        Defendants discriminated and retaliated against Plaintiff on the basis of her disability and
Case 2:21-cv-00471-SJF-AYS Document 1 Filed 01/28/21 Page 15 of 15 PageID #: 15




      religion;

B.    Awarding damages to Plaintiff for all lost wages and benefits resulting from Defendant’s

      unlawful discrimination and retaliation, and to otherwise make her whole for any losses

      suffered as a result of such unlawful employment practices;

C.    Awarding Plaintiff compensatory damages for mental, emotional and physical injury,

      distress, pain and suffering and injury to her reputation in an amount to be proven;

D.    Awarding Plaintiff punitive damages;

E.    Awarding Plaintiff attorneys’ fees, costs, disbursements, and expenses incurred in the

      prosecution of the action;

F.    Awarding Plaintiff such other and further relief as the Court may deem equitable, just and

      proper to remedy the Defendants’ unlawful employment practices.


Dated: New York, New York
       January 28, 2021

                                            PHILLIPS & ASSOCIATES,
                                            ATTORNEYS AT LAW, PLLC

                                            By:    ____/s/_____________________
                                                   Joshua M. Friedman, Esq.
                                                   Joseph Myers, Esq.
                                                   Attorneys for Plaintiff
                                                   585 Stewart Ave, Suite 410
                                                   Garden City, New York 11530
                                                   T: (212) 248-7431
                                                   F: (212) 901 - 2107
                                                   jfriedman@tpglaws.com
                                                   jmyers@tpglaws.com
